Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered November 7, 1986, convicting him of burglary in the third degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove that he was liable as an accessory for the crimes of burglary in the third degree and petit larceny in connection with the theft of merchandise from a department store. Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s testimony that he was never inside the store with the other alleged perpetrators presented an issue of credibility. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contention with respect to the court’s charge is without merit. Sullivan, J. P., Harwood, Miller and O’Brien, JJ., concur.